            Case 1:20-cv-00211-TNM Document 12 Filed 02/05/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GENUS LIFESCIENCES, INC.,
 514 N. 12th Street,
 Allentown, PA 18102

                 Plaintiff,

       v.

 ALEX AZAR, Secretary of Health and
 Human Services
 200 Independence Avenue, SW                 Case No. 1:20-cv-00211-TNM
 Washington, DC 20201;

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES
 200 Independence Avenue, SW
 Washington, DC 20201;

 STEPHEN HAHN, Commissioner of Food
 and Drugs
 10903 New Hampshire Avenue
 Silver Spring, MD 20993; and

 U.S. FOOD AND DRUG
 ADMINISTRATION
 10903 New Hampshire Avenue
 Silver Spring, MD 20993,

                 Defendants.


  JOINT MOTION FOR THE COURT TO ADOPT EXPEDITED ADMINISTRATIVE
   RECORD PRODUCTION AND SUMMARY JUDGMENT BRIEFING SCHEDULE

       Plaintiff Genus Lifesciences, Inc. (Genus) brings this suit under the Administrative

Procedure Act, 5 U.S.C. § 701 et seq. Genus is challenging Defendant the Food and Drug

Administration’s January 10, 2020 approval of Lannett Company, Inc.’s (Lannett’s) New Drug

Application for its cocaine hydrochloride product Numbrino. FDA previously approved Genus’s
          Case 1:20-cv-00211-TNM Document 12 Filed 02/05/20 Page 2 of 3




cocaine hydrochloride product Goprelto® and recognized that Goprelto was eligible for 5-year

New Chemical Entity (NCE) Exclusivity under the Federal Food, Drug, and Cosmetic Act, ending

December 14, 2022.       21 U.S.C. § 355(c)(3)(E)(ii).     Genus asserts that FDA’s approval of

Numbrino violated Genus’s 5-year NCE exclusivity and is causing Genus irreparable harm.

Defendants dispute that FDA’s approval of Numbrino violated Genus’s 5-year NCE exclusivity

and dispute that Genus has suffered or will suffer irreparable harm.

        Without conceding their respective positions on irreparable harm and the other elements of

preliminary injunctive relief, Plaintiff and Defendants jointly request that the Court expedite a

decision on the merits. The parties have conferred and respectfully move this Court to enter the

expedited production and summary judgment briefing schedule set forth below.1

       February 28, 2020: By this date, Defendants shall produce the Administrative Record to
        Plaintiff.

       March 18, 2020: By this date, Plaintiff shall file its Motion for Summary Judgment.

       April 7, 2020: By this date, Defendants shall file their Combined Opposition to Plaintiff’s
        Motion for Summary Judgment and Cross-Motion for Summary Judgment, and Defendants
        shall file a certified list of the contents of the administrative record.

       April 17, 2020: By this date, Plaintiff shall file its Combined Reply in Support of Motion
        for Summary Judgment and Opposition to Defendants’ Cross-Motion for Summary
        Judgment.

       April 27, 2020: By this date, Defendants shall file their Reply in Support of Cross-Motion
        for Summary Judgment.

       May 4, 2020: By this date, the parties shall file a Joint Appendix containing copies of
        those portions of the Administrative Record that are cited or otherwise relied upon in the
        parties’ motions.




1
 Genus reserves its right to seek preliminary injunctive relief in the event of a currently unforeseen
change in circumstances. Defendants do not concede that such relief would be appropriate.

                                                  2
         Case 1:20-cv-00211-TNM Document 12 Filed 02/05/20 Page 3 of 3




       The parties submit that this schedule serves judicial economy because it will expeditiously

bring this matter to resolution and avoid a contest regarding the appropriateness of a provisional

remedy. The parties respectfully request that the Court calendar this case for a hearing on the

cross-motions for summary judgment as soon as is practicable after the parties file the Joint

Appendix. The parties further request that the deadline for Defendants to answer the Complaint

be stayed pending the Court’s resolution of the parties’ motions for summary judgment.



Dated: February 5, 2020

  JOSEPH H. HUNT                                    /s/ Andrew D. Prins
  Assistant Attorney General                        Philip J. Perry
  Civil Division                                    John R. Manthei
                                                    Andrew D. Prins
  GUSTAV W. EYLER                                   Ryan S. Baasch
  Director                                          LATHAM & WATKINS LLP
  Consumer Protection Branch                        555 Eleventh Street NW
                                                    Suite 1000
  /s/ Kathleen B. Gilchrist                         Washington, DC 20004
  Kathleen B. Gilchrist                             Tel: (202) 637-2200
  Trial Attorney                                    philip.perry@lw.com
  Consumer Protection Branch
  Department of Justice, Civil Division             Attorneys for Plaintiff
  P.O. Box 386
  Washington, D.C. 20044
  (202) 305-0489
  kathleen.b.gilchrist@usdoj.gov

  Attorneys for Defendants




                                                3
